  Case 1:21-cv-00029-NLH Document 5 Filed 02/09/21 Page 1 of 2 PageID: 71



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ABEL NEGRETE,                  :
                               :
          Petitioner,          :    Civ. No. 21-0029 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
WARDEN BERGAMI,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Abel Negrete
19225-023
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

      Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
John T. Stinson, Jr., Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
402 East State Street
Room 430
Trenton, NJ 08608

      Attorneys for Respondent

HILLMAN, District Judge

      WHEREAS, Petitioner Abel Negrete filed a petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No. 1;

and

      WHEREAS, the Court ordered Respondent to answer the

petition on January 11, 2021, see ECF No. 2; and
  Case 1:21-cv-00029-NLH Document 5 Filed 02/09/21 Page 2 of 2 PageID: 72



     WHEREAS, Respondent requests an extension until February

10, 2021 to submit its answer, ECF No. 4,

     THEREFORE, IT IS on this      9th        day of February, 2021

     ORDERED that Respondent’s request for an extension, ECF No.

4, is granted.   The response is due February 10, 2021; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    2
